1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALEXANDRA MICHAEL
     Assistant United States Attorney
4    501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336 / Fax: (702) 388-6418
     Alexandra.m.michael@usdoj.gov
6
     Representing the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                      Case No. 2:19-mj-00368-VCF

10                            Plaintiff,
                                                     STIPULATION TO CONTINUE
11                 vs.                               PRELIMINARY EXAMINATION
                                                     (First Request)
12    DANIEL NATHAN,

13                            Defendants.

14          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, together with Michael Miceli, Esq., counsel for defendant

16   DANIEL NATHAN, that the preliminary examination hearing currently scheduled for June 6,

17   2019 at 4:00 p.m., be vacated and reset to a date and time convenient to the Court but no sooner

18   than 30 days.

19          This stipulation is entered into for the following reasons:

20          1. The parties need a continuance to review discovery and discuss possible defenses and

21              otherwise prepare for the preliminary hearing.

22          2. The parties need additional time to discuss potential pre-indictment resolutions

23              that may obviate the need to proceed with the preliminary hearing.

24

                                                      1
1          3. The Defendant is currently incarcerated and does not object to the continuance.

2          4. Additionally, denial of this request for continuance could result in a

3              miscarriage of justice.

4          5. The additional time requested by this Stipulation is made in good faith and not

5              for purposes of delay.

6          6. This is the first request for a continuance of the preliminary hearing.

7          DATED this 6th day of June, 2019.

8
     NICHOLAS A. TRUTANICH
9    UNITED STATES ATTORNEY

10             /s/ Alexandra Michael                                 /s/ Michael Miceli

11   ALEXANDRA MICHAEL
     Assistant United States Attorney                    Counsel for Defendant DANIEL NATHAN
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,
3                                                    Case No. 2:19-mj-00368-VCF
                             Plaintiff,
4
                  vs.                                ORDER
5
      DANIEL NATHAN,
6

7
                             Defendant.
8
            The ends of justice served by granting said continuance outweigh the best interest of the
9
     public and the defendant in a speedy preliminary hearing, since the failure to grant said
10
     continuance would be likely to result in a miscarriage of justice, would deny the parties herein
11
     sufficient time and the opportunity within which to be able to effectively and thoroughly prepare
12
     for a preliminary hearing, taking into account the exercise of due diligence.
13
            IT IS THEREFORE ORDERED that the preliminary examination in the above-
14
     captioned matter currently scheduled for June 6, 2019 at 4:00 p.m., be vacated and continued to
15    July 8,                                   4:00
     ___________________________, 2019, at ______________ a.m./p.m.
16
     IT IS SO ORDERED.
17
              June 6, 2019
     Entered:
18
                                                          CAM FERENBACH
                                                          United States Magistrate Judge
19

20

21

22

23

24

                                                      3
